DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a battery charger, comprising: and a controller operable to supply a charging current to the power tool battery pack through the power terminal, receive an individual state of charge of at least one of the plurality of battery cells over the sense terminal, control the charging current being supplied to the power tool battery pack based at least in part on a comparison of the individual state of charge of the at least one of the plurality of battery cells to at least one state of charge threshold value, control the charging current being supplied to the power tool battery pack by controlling the battery charger to supply the charging current in a plurality of pulses, the plurality of pulses each having a first period of time during which the charging current is being supplied to the power tool battery pack at a predefined amplitude, and a second period of time during which the supply of charging current is suspended, and control the charging current being supplied to the power tool battery pack by modifying the first period of time based on the comparison and controlling the second period of time to be constant.
Regarding claims 2 – 7, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 8, the prior art does not teach or suggest the combination of wherein, inter alia, a method of operating a battery charger, the battery charger including a housing, a controller, at least two terminals including a power terminal and a sense terminal to electrically connect to a power tool battery pack supported by the housing, the power tool battery pack including a plurality of lithium-
Regarding claims 9 – 14, the claims are dependent upon claim 8 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 02/12/2021, with respect to claims 1 - 14 have been fully considered and are persuasive.  The rejection of claims 1 - 14 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 02/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 7425816 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859